DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (drawn to tyrothricin for use in the treatment and/or prophylaxis of human body odor) in the reply filed on 14 December 2021 is acknowledged.
Claims 1-4 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 December 2021.
	Claims 6-13 and 18-21 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7, 9, 11-12, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heilig (U.S. Patent No. 3,079,299; issued 26 February 1963).
	Heilig discloses self-propelling medicinal ointment composition (title) wherein the composition is sprayed on skin (column 5 lines 20-55) wherein an example comprises 0.02 wt% (i.e., an antimicrobially effective amount) tyrothricin and 0.025 wt% allantoin (i.e., a keratolytic) (Example 5; column 3 lines 6-9; column 4 lines 20-35) wherein the 
	Regarding the claimed recitation of “for treatment and/or prophylaxis of human body odor”, such is a statement of use that requires no structure/elements in addition to those already recited.
Regarding claim 12, the claimed recitation of “for use in the treatment and/or prophylaxis of human body odor, wherein the body odor preferably emanates from the foot and/or from the armpit and/or an intertriginous region”, such is a statement of use that requires no structure/elements in addition to those already recited.
Regarding claim 21, the 0.02 wt% tyrothricin of Heilig is an antimicrobially effective amount and the 0.025 wt% allantoin is a keratolytically effective amount, as discussed above, and thus such amount is necessarily effective for treatment and/or prophylaxis of human body odor, given that such composition of Heilig kills/reduces microbes and removes necrotic material, both of which treat human body odor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamarkin et al. (US 2007/0292355 A1; published 20 December 2007).
Tamarkin et al. discloses an augmented anti-infective foamable composition comprising an therapeutically effective concentration of an anti-infective agent and an augmenting agent that is a keratolytic agent (claim 1) wherein the composition further comprises polyethylene glycol and propylene glycol (claim 8) wherein the augmenting agent is an alpha-hydroxy acid, acitretin, adapalene, azelaic acid, urea, isotretinoin, retinoid, salicylic acid, or tazarotene (claim 12) wherein the anti-infective agent may be an antibiotic peptide such as tyrothricin (paragraphs [0016], [0216], [0217], [0227]) wherein the composition is administered to skin and includes a therapeutically effective concentration of anti-infection agent (paragraph [0065]) wherein a kit may comprise a first anti-infection composition containing a therapeutically effective concentration of an anti-infection agent and an augmenting agent comprising a keratolytic agent in a container and a second anti-infection composition containing a therapeutically effective concentration of an anti-infection agent and an augmenting agent comprising a keratolytic agent in another container (claim 52) wherein examples disclose 1-2 wt% anti-infective agent (Examples 1-19) wherein examples disclose 10 wt% urea (Example 1) wherein keratolytic agents help remove part of the keratin layer (paragraph [0016]).
Although Tamarkin et al. does not disclose an example using tyrothricin as the anti-infective agent therein, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Tamarkin et al. as discussed above and to use tyrothricin as the anti-
Regarding the claimed recitation of “for treatment and/or prophylaxis of human body odor”, such is a statement of use that requires no structure/elements in addition to those already recited.
Regarding claim 7, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Tamarkin et al. as discussed above and to use keratolytic agent alpha-hydroxy acid, acitretin, adapalene, azelaic acid, urea, isotretinoin, retinoid, salicylic acid, or tazarotene as the augmenting agent in the composition of Tamarkin et al. as discussed above, with a reasonable expectation of success.
Regarding claim 8, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Tamarkin et al. as discussed above and to use keratolytic agent urea as the augmenting agent in the composition of Tamarkin et al. as discussed above, with a reasonable expectation of success.
Regarding claim 9, although Tamarkin et al. discloses 1-2 wt% anti-infective agent, Tamarkin et al. does not disclose 0.01-0.5 wt% tyrothricin as anti-infective agent.  However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the anti-infective efficacy of the composition of Tamarkin et al. as discussed above by varying the concentration of tyrothricin anti-infective agent therein through routine experimentation per MPEP 2144.05(II), such as decreasing the concentration of tyrothricin therein to use 
Further regarding claim 9, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Tamarkin et al. as discussed above and to use keratolytic agent urea in a concentration of 10 wt% as the augmenting agent in the composition of Tamarkin et al. as discussed above, with a reasonable expectation of success.
Regarding claim 10, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Tamarkin et al. as discussed above and to include polyethylene glycol and/or propylene glycol in the composition of Tamarkin et al. as discussed above, with a reasonable expectation of success.
Regarding claim 11, the composition of Tamarkin et al. as discussed above is a foam and a spray.
Regarding claim 12, the claimed recitation of “for use in the treatment and/or prophylaxis of human body odor, wherein the body odor preferably emanates from the foot and/or from the armpit and/or an intertriginous region”, such is a statement of use that requires no structure/elements in addition to those already recited.
Regarding claim 13, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Tamarkin et al. as discussed above and to make a kit comprising a first anti-infection composition containing a therapeutically effective concentration of an anti-infection agent of tyrothricin and an augmenting agent comprising a keratolytic 
Regarding claims 18-20, see the discussion above with respect to claim 9, and it is also noted that keratolytic agent urea in a concentration of 10 wt% is a keratolytically effective amount.
Regarding claim 21, the anti-infective agent tyrothricin in a therapeutically effective concentration of Tamarkin et al. as discussed above is an antimicrobially effective amount and the 10 wt% urea is a keratolytically effective amount, as discussed above, and thus such amount is necessarily effective for treatment and/or prophylaxis of human body odor, given that such composition of Tamarkin et al. kills/reduces microbes and removes part of the keratin layer, both of which treat human body odor.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617